FILED
                            NOT FOR PUBLICATION                             OCT 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WADE KNIGHT,                                     No. 11-15065

               Petitioner - Appellant,           D.C. No. 1:09-cv-00823-AWI

  v.
                                                 MEMORANDUM *
H. A. RIOS, Jr.,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Federal prisoner Wade Knight appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       “In general, [28 U.S.C.] § 2255 provides the exclusive procedural

mechanism by which a federal prisoner may test the legality of detention.”

Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000). Knight’s contention that he

was nonetheless entitled to invoke the “escape hatch” of section 2255 and raise his

claim of actual innocence under 28 U.S.C. § 2241, see id. at 953-54, is unavailing.

First, Knight has not shown that “no reasonable juror” would have convicted him

in light of his new evidence. See id. at 954. Second, as Knight advised the district

court, he previously presented his new evidence to the Third Circuit in an

unsuccessful request for leave to file a second or successive motion under section

2255. See Ivy v. Pontesso, 328 F.3d 1057, 1060 (9th Cir. 2003) (to proceed under

section 2241, petitioner “must never have had the opportunity to raise [his claim]

by motion” under section 2255); Marx v. Loral Corp., 87 F.3d 1049, 1056 (9th Cir.

1996) (appellant may not take a position on appeal that “direct[ly] contradict[s]”

his position in district court).

       AFFIRMED.




                                          2                                    11-15065